                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Robert J. Jonker
 v.
                                                           Case No. 1:19-cr-00111
 JEREMY MICHAEL GAGLIRADO,

       Defendant.
 ________________________________/

                            ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count Indictment. Count 1 charges

him with felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§§ 922(g)(1), and 921(a); and count 2 charges him with possession of a controlled

substance with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). Given the

nature of the charges in count 2, there is a statutory rebuttable presumption in favor

of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A). The Court conducted a hearing on May 13, 2019, at which

defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral
submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has rebutted the presumption of

detention regarding risk of non-appearance but has not rebutted the presumption

regarding danger to the community. The Court also finds, as explained on the record,

that the government has sustained its burden of proving, by clear and convincing

evidence, that defendant poses a danger to the community. Further, the Court finds

that there is no condition or combination of conditions of release that will ensure the

safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on May 13, 2019.


Date May 13, 2019                                     /s/ Phillip J. Green
                                                     PHILLIP J. GREEN
                                                     United States Magistrate Judge




                                          2
